DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-25 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husoy et al. US 2012/0254792 A1, published 10/04/2012, hereinafter “Husoy” in view of Sherwani US 7870496 B1, published 01/11/2011, hereinafter “Sherwani”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.



Independent claim 1, 17 and 33:
Husoy discloses a graphical user interface (GUI) based method for displaying full-size process plant displays at various zoom and detail levels, the GUI based method comprising: 
a full-size process plant display graphically representing at least a portion of a process plant, the full-size process plant display including graphic representations of a plurality of process plant entities within the process plant ([0032] - graphical user interface with a plurality of graphic objects each associated with a process control object);
the first view portion defining a first zoom level and a first detail level of a process plant entity selected from the plurality of process plant entities ([0066] [0067] – level of detail based on zoom level); 
receiving, a gesture command corresponding to a user manipulation (zoom in); and 
rendering, upon receiving the gesture command, a second view portion of the full-size process plant display on the display screen, the second view portion defining a second zoom level and a second detail level of the process plant entity (([0066] [0067] – level of detail based on zoom level) wherein the first zoom level differs from the second zoom level ([0066] [0067] – level of detail based on zoom level) and 
wherein the first detail level differs from the second detail level ([0066] [0067] – level of detail based on zoom level).
, wherein the a full-size image display is a GUI adapted for rendering on a full-size display screen; 
rendering, by a mobile display navigation app executing on a processor of the mobile user interface device, a first view portion of the full-size image display on a display screen of the mobile user interface device, the first view portion defining a first zoom level, wherein the display screen of the mobile user interface device comprises a surface area that is less than a full-size surface area of the full-size display screen; receiving, at the mobile display navigation app, a gesture command corresponding to a user manipulation of the surface area of the mobile user interface device; and rendering, by the mobile display navigation app upon receiving the gesture command, a second view portion of the full-size image display on the display screen of the mobile user interface device, the second view portion defining a second zoom level wherein the first zoom level differs from the second zoom level.
Sherwani discloses a method and system of displaying a full-size image on a small screen device.  Sherwani teaches transmitting, by one or more processors, a full-size image display to a mobile user interface device , wherein the a full-size image display is a GUI adapted for rendering on a full-size (host computer system) display screen (col. 2 line 61 – col. 3 line 4; col. 3 lines 50-66 – RNC); 
rendering, by a mobile display navigation app executing on a processor of the mobile user interface device, a first view portion of the full-size image display on a display screen of the mobile user interface device (Fig. 9A-9D), the first view portion defining a first zoom level (9A, col. 15 lines 6-20 – entire image of host image), wherein the display screen of the mobile user interface device comprises a surface area that is less than a full-size surface area of the full-size display screen (Fig. 9A); 
receiving, at the mobile display navigation app, a gesture command corresponding to a user manipulation of the surface area of the mobile user interface device (col. 15 lines 57-62 – zoom in gesture); and 
rendering, by the mobile display navigation app upon receiving the gesture command, a second view portion of the full-size image display on the display screen of the mobile user interface device, the second view portion defining a second zoom level (Fig. 9C, col. 15 line 63 – col. 16 line 2) wherein the first zoom level differs from the second zoom level (Fig. 9A vs Fig. 9C).
It would have been obvious to one skilled in the art at the time of the effective filing date of invention to have combined the display and navigation system of Sherwani with the process plant user interface of Husoy to provide 

Claim 2 and 18:
Husoy in view of Sherwani teaches wherein the mobile display navigation app renders a focused view of the process plant entity at the second zoom level compared with the first zoom level ([0075] – zoomed in), and  - 72 -PATENT APPLICATION 
Attorney Docket No.: 06005/594548wherein the mobile display navigation app renders, on the display screen of the mobile user interface device, detail information of the process plant entity at the second detail level ([0075] – greater level of detail).  

Claim 3 and 19:
Husoy in view of Sherwani teaches wherein the detail information includes at least one of an alarm adorner graphic or a measurement parameter of the process plant entity ([0016] [0019] [0075]).  

Claim 4 and 20:
Husoy in view of Sherwani teaches wherein the information includes the alarm adorner graphic, and wherein mobile display navigation app renders the focused view when the alarm adorner graphic is triggered for display ([0071]).

Claim 5 and 21:  
Husoy in view of Sherwani teaches wherein the mobile display navigation app renders, on the display screen of the mobile user interface device, the detail information in real time or near-real time ([0017] [0050]).  

Claim 6 and 22:
Husoy in view of Sherwani teaches wherein the first view portion comprises a first graphic resolution and the second view portion comprises a second graphic resolution, the first graphic resolution being different from the second graphic resolution ([0026][0075]).  

Claim 7 and 23:
Husoy in view of Sherwani teaches wherein the mobile display navigation app determines each of the first graphic resolution and the second graphic resolution based on a size of the display screen of the mobile user interface device (Sherwani; col. 15 lines 9-20).  

Claim 8 and 24:
Husoy in view of Sherwani teaches wherein the full-size process plant display is comprised of a plurality of graphical view layers, wherein the first 

Claim 9 and 25:
Husoy in view of Sherwani teaches receiving, at the one or more processors, a configuration command causing the one or more processors to execute instructions to implement one or more of the following: (a) predefine a graphic resolution of the first view portion or the second view portion, (b) modify the detail information, or (c) define a set of view layers associated with the first zoom level and the second zoom level ([0031] - The process information in the process graphics can optionally be grouped into layers, so that the operator or system can show/hide/change levels of salience on a layer of objects).  




Claim 12 and 28:
Husoy in view of Sherwani teaches wherein the surface area of the display screen of the mobile user interface device is less than half the full-size surface area of the full-size display screen (Fig. 1).  

Claim 13 and 29:
Husoy in view of Sherwani teaches wherein each of the first view portion and the second view portion is sized to render fully on the display screen of the mobile user interface device (Sherwin; 9A, col. 15 lines 6-20 – entire image of host image; Fig. 9C, col. 15 line 63 – col. 16 line 2).  

Claim 14 and 30:
Husoy in view of Sherwani teaches wherein the full-size process plant display is a comprehensive representation of the process plant ([0049]).  

Claim 15 and 31:
Husoy in view of Sherwani teaches wherein the full-size process plant display natively integrated with a process control network of the process plant ([0010]).  



Claim 16 and 32:
Husoy in view of Sherwani teaches receiving a selection from the mobile user interface device, the selection corresponding to the process plant entity of the plurality of process plant entities, and wherein the selection initiates control of the process plant entity within the process plant ([0010]) (Sherwani; col. 2 line 61 – col. 3 line 4; col. 3 lines 50-66 – RNC).

Claims 10-11 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husoy in view of Sherwani in view of Nixon US 2014/0282015 A1, published 09/18/2014, hereinafter “Nixon”.

Claim 10 and 26:
	Husoy in view of Sherwani teaches a full-size process plant being displayed on a mobile device.  Husoy in view of Sherwani does not teach wherein the full-size process plant display is a browser based display and the mobile display navigation app comprises a browser, wherein the browser renders the first view portion on the display screen of the mobile user interface device, wherein receiving the gesture command at the mobile display navigation app, causes the browser to execute instructions requesting electronic transmission of the detail information from a server associated with the process plant, and wherein the browser, upon receiving the detail information, renders the second view portion with the detail information.

	It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have incorporated the browser environment of Nixon with the system of Husoy and Sherwani to conform to multiple platform environments.

Claim 11 and 27:
	Husoy in view of Sherwani teaches a full-size process plant being displayed on a mobile device.  Husoy in view of Sherwani does not teach wherein the mobile display navigation app comprises a native mobile app, wherein the native mobile app renders the first view portion on the display screen of the mobile user interface device, wherein receiving the gesture command at the mobile display navigation app, causes the native mobile app to execute instructions requesting electronic transmission of the detail 
	Nixon teaches operating a process plant using multiple user interface devices.  Nixon teaches wherein the mobile display navigation app comprises a native mobile app, wherein the native mobile app renders the first view portion on the display screen of the mobile user interface device, wherein receiving the gesture command at the mobile display navigation app, causes the native mobile app to execute instructions requesting electronic transmission of the detail information from a server associated with the process plant, and wherein the native mobile app, upon receiving the detail information, renders the second view portion with the detail information ([0298]).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have incorporated the native application environment of Nixon with the system of Husoy and Sherwani to conform to any mobile platform.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ANDREA N LONG/         Primary Examiner, Art Unit 2175